McMurray, Presiding Judge.
As amended, plaintiff’s complaint seeks damages for fraud in connection with his purchase of a condominium from defendant Hampton Court, Ltd. and defendant Williams. On March 22, 1983, defendant Williams filed his motion for summary judgment. On December 5, 1984, a suggestion of the death of defendant Williams was filed by plaintiff. It is uncontroverted that defendant Williams is deceased and that his will was admitted to probate on January 20, 1984. There has been no order for substitution of the proper parties under *663OCGA § 9-11-25 (a) (1). The trial court granted defendant Williams’ motion for summary judgment on May 9, 1985. Plaintiff appeals. Held:
Decided October 30, 1985.
Robert G. Wellon, for appellant.
William E. Zachary, Jr., for appellees.
The trial court’s grant of defendant Williams’ motion for summary judgment, a judgment rendered in favor of a deceased person, is void. Allen v. Cloudburst Mfg. Co., 162 Ga. App. 188 (290 SE2d 529); Irwin v. Shuford, 144 Ga. 532 (1) (87 SE 674).

Judgment reversed.


Banke, C. J., and Benham, J., concur.